Citation Nr: 1520178	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO. 09-43 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1974 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for residuals of a left ankle sprain.

The Veteran was scheduled to appear before the Board at the RO in Winston-Salem, North Carolina on August 19, 2013. That hearing was, however, rescheduled at the request of the Veteran to February 3, 2015. However, the Veteran did not report to the hearing, and has not provided an explanation for her absence. As such, the Veteran's request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.703 (2014).


FINDING OF FACT

The Veteran's residuals of a left ankle sprain were not manifested in service and a preponderance of the evidence is against finding it is related to service or is caused or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left ankle sprain have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The notice requirements were met in this case by letter sent to the Veteran in October 2008, prior to the initial unfavorable RO decision as to this claim. That letter advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file. The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim. 

The Veteran has not been afforded a VA examination for the residuals of a left ankle sprain. VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim. See McClendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id. at 83. There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Here, there exists insufficient evidence of a nexus to service for the residuals of a left ankle sprain. There exists, moreover, sufficient evidence to make a decision on the claim.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of her claim. 

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d) (2014). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). There is, however, no competent evidence that the Veteran has been diagnosed with a disability listed as a chronic condition under 38 C.F.R. § 3.309(a). 

Additionally, for veterans such as the current appellant, who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown to be present. 38 U.S.C.A. § 1110. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. § 1110. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, there is no medical evidence to support a diagnosis of residuals of a left ankle sprain. See Brammer, 3 Vet. App. at 225. The Veteran's November 2009 VA Form 9 contains an assertion that she currently has arthritis in her left ankle resulting from an injury in basic training. While the Veteran is competent to describe, for instance, her pain and its extent, she is not competent to render a causal opinion or medical diagnosis. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis). Moreover, the Veteran's VA treatment examination records from September 2006 to December 2006, reveal no problems of any kind with her left foot or ankle although there are numerous records relating to treatment of the right foot including a right second toe fracture. In the absence of adequate evidence of a present disability or any complaints related to chronic or recurrent symptoms relating to the left ankle, there can be no valid service connection claim. See 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 320-21. In the absence of any competent evidence of residuals of a left ankle sprain, the Board must conclude the Veteran does not currently have such a disability. 

Even if the Veteran had offered competent evidence of a current disability involving her left ankle, the Board would be unable to reach a different result. While the Veteran claims to have been treated for a left ankle sprain early in her military service, her STRs are devoid of any reference to such an injury. Moreover, in her December 1975 periodic record of medical history (RMH), she denied any injury of the feet, joints, or bones. She also denied any lameness or injury of any kind. In short, the Veteran's STRs contradict her September 2008 and October 2009 statements that she was injured in basic training in 1975 while stationed in Alabama. The Veteran's statement would be entitled to little weight in any event as the Veteran's STRs and her June 1974 Form 2-1 demonstrate that she had already completed basic training at Fort McClellan, Alabama, and was assigned to the 2d Armored Division at Fort Hood, Texas, by May 1974. Given such contradictory evidence, the Board cannot find the requisite in-service incurrence to support the Veteran's claim.

In short, the dearth of evidence in support of the claim results in the preponderance of the evidence being against the claim and the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for residuals of a left ankle sprain is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


